DETAILED ACTION 
The present application, filed on 12/22/2017 is being examined under the AIA  first inventor to file provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2021 has been entered.

The following is a non-final First Office Action on the Merits in response to Applicant’s submission.         
a.  Claims 1, 3, 12-13 are amended
b.  Claims 2, 4, 14-15 are canceled

Overall, Claims 1, 3, 5-13, 16-22 are pending and have been considered below.   


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-13, 16-22 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1 and Claim 13 and the therefrom dependent claims are directed respectively to a system and to a computer implemented method. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 13, (which is repeated in Claim 1) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: generating, based on the advertisement content, an object to be displayed on the second screen; displaying the generated object to a second screen corresponding to the second application. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing process, i.e. a process aimed at providing an advertisement based on predetermined conditions. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, remaining claim elements of the independent claims are directed to: displaying a first application; identifying in the memory a blocking list; detecting at least one content displayed in the first screen; determining whether the detected content is advertisement content. These claim elements amount to no more than insignificant extra-solution activity (MPEP 2106.05(g)). 
The additional claim elements are the content, the first display area, the second screen. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 
The recited computer elements,  i.e. a communication circuit; a display unit; at least one processor electrically connected to the communication circuit and the display unit; a memory electrically connected to the at least one processor, are recited at a high-level of generality (i.e. as a generic computing device performing generic computer functions of obtaining data, interpreting the obtained data and providing results), such that they amount to no more than mere instructions to apply the exception using generic computer components.  

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or sue the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application. 

Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, the remaining claim elements of the independent claims are directed to: displaying a first application; identifying in the memory a blocking list; detecting at least one content displayed in the first screen; determining whether the detected content is advertisement content. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

Furthermore, the independent claims contain descriptive limitations, such as describing the nature, structure and/or content of the content, the first display area, the second screen. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

After stripping away the abstract idea claim elements, remaining elements of the independent claims are directed to a communication circuit; a display unit; at least one processor electrically connected to the communication circuit and the display unit; a memory electrically connected to the at least one processor. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 3 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to adjusting at least one of a size, a form, a structure, or a color of the advertisement content. Dependent Claim 6 (which is repeated in Claim 16) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to adjusts at least one of a size or color of the advertisement content if the detected content is the advertisement content. Dependent Claim 7 (which is repeated in Claim 17) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to adjusts at least one of the color, a brightness, or a chroma of the advertisement content. Dependent Claim 8 (which is repeated in Claim 18) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to adjusting a structure of the webpage based on the size of the advertisement content if the size of the advertisement content is adjusted; and displaying the webpage based on the adjusted structure of the webpage. Dependent Claim 9 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to displays at least one part of the content of the webpage in at least one part of the adjusted structure of the webpage. Dependent Claim 10 (which is repeated in Claim 19) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to restores the advertisement content if a user input is detected corresponding to the at least one of size or color adjustment of the advertisement content. Dependent Claim 11 (which is repeated in Claim 20) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to deletes an animation effect, changes a frame of the animation effect, or displays the advertisement content in a still image form, if the advertisement content includes the animation effect. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

Dependent Claim 12 is not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these non-positively recited claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of the predetermined data, the predetermined area. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig2 and pages 11-15, including among others: the electronic device 201 is capable of including one or more processors 210, a communication module 220, a subscriber identification module (SIM) card 224, a memory 230, a sensor module 240, an input device 250, a display 260, an interface 270, an audio module 280, a camera module 291, a power management module 295, a battery 296, an indicator 297, and a motor 298. 

When the dependent claims are considered as a whole, as a combination, the additional elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1, 3, 5-13, 16-22 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, 8-9, 11-13, 16, 18, 20-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ramanathan (US 2011/0035263), in view of van Riel (US 2009/0222510), in further view of Tian et al (US 2018/0048726).  
Regarding Claims 1, 13 – Ramanathan discloses: An electronic device comprising: a communication circuit; a display; at least one processor operatively coupled to the communication circuit and the display unit; and a memory operatively coupled to the at least one processor, wherein the memory stores instructions to be executed by the at least one processor and causing the at least one processor to   
	displaying, in response to executing a first application displaying a webpage, a first screen corresponding to the first application; {see at least fig1, [0081] the first screen corresponding to the application} 
detecting, in response to receiving data associated with the webpage, at least one content displayed on the first screen; {see at least fig1, fig2, fig3, fig4, rc140, [0081] One embodiment is illustrated in FIG. 1, FIG. 2, FIG. 3, FIG. 4, FIG. 11, and FIG. 18. When an interactive document such as a web-page loads in a viewport such as a web-browser window, the situation is illustrated in FIG. 1. The web-page 130 is taller than the web-browser window 120. The web-page layout has two columns. The left-column contains non-commercial content 150. The right column contains both commercial as well as non-commercial content. Commercial content is generally referred to as an advertisement. For the purpose of this discussion, an advertisement is any element of an interactive document that can produce commercial benefit when users interact with the element. In FIG. 1, an advertisement instance 110 is located at the top of the right-column. Below the advertisement is content 140 that extends part-way down the right-column. Since the web-page 130 is taller than the web-browser 120, only a portion of the web-page is visible within the web-browser. As the user scrolls down to read the rest of the page, the portion of the page that was originally visible within the window moves up and out of the window. The situation after scrolling down part-way is illustrated in FIG. 2. The advertisement instance 110 is no longer visible within the web-browser 120. A user is likely to scroll all the way down the web-page while reading the main content. Since the user has scrolled past the advertisement instance, leaving the advertisement instance in its original location will mean that it will continue to be ignored by the user. So the advertisement instance is now shifted to a new location where the user is likely to see it again.}  
determining the detected at least one content as advertisement content …; {see at least fig1, rc110, [0081] One embodiment is illustrated in FIG. 1, FIG. 2, FIG. 3, FIG. 4, FIG. 11, and FIG. 18. When an interactive document such as a web-page loads in a viewport such as a web-browser window, the situation is illustrated in FIG. 1. The web-page 130 is taller than the web-browser window 120. The web-page layout has two columns. The left-column contains non-commercial content 150. The right column contains both commercial as well as non-commercial content. Commercial content is generally referred to as an advertisement. For the purpose of this discussion, an advertisement is any element of an interactive document that can produce commercial benefit when users interact with the element. In FIG. 1, an advertisement instance 110 is located at the top of the right-column. (reads implicitly on having determined that the content is advertisement content)}  
generate, based on the advertisement content, an object to be displayed in a second screen corresponding to a second application, the second screen being different from the first screen; and {see at least fig3, [0081] the advertisement shifted to a new location (reads on a second screen different from the first screen)} 
displaying, in response to executing the second application, the generated object on the second screen corresponding to the second application, {see at least fig3, fig4, rc110,  [0081] FIG. 3 illustrates how the advertisement instance 110 is shifted to a new location after the right-column content 140. As the user continues to scroll down the page while reading the main content, the user will see the advertisement instance again. FIG. 4 illustrates how the advertisement instance 110 in its new location appears for a second time within the browser window 120 when the user scrolls down to the end of the page.} 

Ramanathan does not disclose, however, van Riel discloses:
… when the at least one content corresponds to a content in the blocking list of content; {see at least [0017] ad blocking list; fig1, rc103, [0015]; fig6, [0038], [0041] ad blocking plug-in}  
identifying, in the memory, a blocking list of content not to be displayed on the first screen; {see at least [0017] ad blocking list; fig1, rc103, [0015]; fig6, [0038], [0041] ad blocking plug-in}   


In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ramanathan to include the elements of van Riel.  One would have been motivated to do so, in order to prevent display ads that are difficult to read.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Ramanathan evidently discloses more effectively displaying advertisements in a webpage.  van Riel is merely relied upon to illustrate the functionality of blocking ads in the same or similar context.  As best understood by Examiner, since both more effectively displaying advertisements in a webpage, as well as blocking ads are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Ramanathan, as well as van Riel would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Ramanathan / van Riel.

Ramanathan, van Riel does not disclose, however, Tian discloses: 
wherein the second screen at an indicator area displays at least one of notice information, time, date, or state information of the electronic device. {see at least fig4A, fig4B, rc414, [0034] info region of the webpage}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ramanathan, van Riel to include the elements of Tian.  One would have been motivated to do so, in order to avoid confusion when user reads the advertisement.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Ramanathan, van Riel evidently discloses more effectively displaying advertisements in a webpage.  Tian is merely relied upon to illustrate the functionality of removing the banner from the first area in the same or similar context.  As best understood by Examiner, since both more effectively displaying advertisements in a webpage, as well as removing the banner from the first area are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Ramanathan, van Riel, as well as Tian would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Ramanathan, van Riel / Tian. 

Regarding Claim 3 – Ramanathan, van Riel, Tian discloses the limitations of Claim 1. Ramanathan further discloses: wherein the generating of the advertisement content is performed by 
adjusting at least one of a size, a form, a structure, or a color of the advertisement content.  {see at least fig10, [0102]-[0105] An embodiment is illustrated in FIG. 1 and FIG. 10. When the browser is at the top of the page, the advertisement instance is shown at full size. When the user scrolls down, the advertisement is resized 1010. This is useful when the second location is not large enough to contain the advertisement at full size, or for aesthetic considerations; fig18, rc1820, [0084]-[0088]}  

Regarding Claim 6– Ramanathan, van Riel, Tian discloses the limitations of Claim 1. Ramanathan further discloses: wherein, when the instructions are executed, the at least one processor 
adjusts at least one of a size or color of the advertisement content if the detected content is the advertisement content.  {see at least fig10, [0102]-[0105] An embodiment is illustrated in FIG. 1 and FIG. 10. When the browser is at the top of the page, the advertisement instance is shown at full size. When the user scrolls down, the advertisement is resized 1010. This is useful when the second location is not large enough to contain the advertisement at full size, or for aesthetic considerations; fig18, rc1820, [0084]-[0088]}  

Regarding Claim 8 – Ramanathan, van Riel, Tian discloses the limitations of Claim 6. Ramanathan further discloses:  wherein, when the instructions are executed, the at least one processor 
adjusting a structure of the webpage based on the size of the advertisement content if the size of the advertisement content is adjusted; and {see at least fig10, [0102]-[0105] An embodiment is illustrated in FIG. 1 and FIG. 10. When the browser is at the top of the page, the advertisement instance is shown at full size. When the user scrolls down, the advertisement is resized 1010. This is useful when the second location is not large enough to contain the advertisement at full size, or for aesthetic considerations; fig18, rc1820, [0084]-[0088] FIG. 18 is a schematic of this embodiment. A data processing system comprises an interactive document 1840 that contains an advertisement instance 1860, a viewport 1830 that has a means to scroll 1850, a layout manager 1820 that determines the locations of the contents of the document, and a display manager 1810 that displays a portion of the document inside the viewport. The interactive document may be a web-page. The viewport is typically a web-browser window. The layout manager is typically a HTML and CSS rendering engine. The display manager is typically a web-browser engine together with its UI controls for scrolling and browsing documents. The logic for shifting the location of the advertisement instance when the document is scrolled is executed within the layout manager; [0089] An embodiment is illustrated in FIG. 15, FIG. 16, FIG. 17, and FIG. 22. FIG. 22 illustrates an advertisement-A 2210 that appears at the top of web-page 130. Advertisement-A is visible within web-browser window 120. As a user scrolls down the web-page, the advertisement-A 2210 moves up and out of the web-browser window 120. Since advertisement-A is no longer visible within the browser, it is now hidden (or deleted). Next, the space that was originally occupied by advertisement-A is reclaimed by shifting the right-column contents 140 up to the top of the web-page. Shifting the right-column contents 140 up opens up additional space at the end of the right-column. An advertisement-B is displayed in the newly opened up space at the end of the right-column. FIG. 15 illustrates how advertisement-B 1510 is displayed at the end of the right-column in the newly opened up space. As the user scrolls down, FIG. 16 illustrates how the advertisement-B 1510 becomes visible within the browser 120.}   
displaying the webpage based on the adjusted structure of the webpage.  {see at least fig15, fig16, [0089] An embodiment is illustrated in FIG. 15, FIG. 16, FIG. 17, and FIG. 22. FIG. 22 illustrates an advertisement-A 2210 that appears at the top of web-page 130. Advertisement-A is visible within web-browser window 120. As a user scrolls down the web-page, the advertisement-A 2210 moves up and out of the web-browser window 120. Since advertisement-A is no longer visible within the browser, it is now hidden (or deleted). Next, the space that was originally occupied by advertisement-A is reclaimed by shifting the right-column contents 140 up to the top of the web-page. Shifting the right-column contents 140 up opens up additional space at the end of the right-column. An advertisement-B is displayed in the newly opened up space at the end of the right-column. FIG. 15 illustrates how advertisement-B 1510 is displayed at the end of the right-column in the newly opened up space. As the user scrolls down, FIG. 16 illustrates how the advertisement-B 1510 becomes visible within the browser 120.}  

Regarding Claim 9 – Ramanathan, van Riel, Tian discloses the limitations of Claim 8. Ramanathan further discloses:  wherein, when the instructions are executed, the at least one processor 
displays at least one part of the content of the webpage in at least one part of the adjusted structure of the webpage.  see at least fig15, fig16, [0089] An embodiment is illustrated in FIG. 15, FIG. 16, FIG. 17, and FIG. 22. FIG. 22 illustrates an advertisement-A 2210 that appears at the top of web-page 130. Advertisement-A is visible within web-browser window 120. As a user scrolls down the web-page, the advertisement-A 2210 moves up and out of the web-browser window 120. Since advertisement-A is no longer visible within the browser, it is now hidden (or deleted). Next, the space that was originally occupied by advertisement-A is reclaimed by shifting the right-column contents 140 up to the top of the web-page. Shifting the right-column contents 140 up opens up additional space at the end of the right-column. An advertisement-B is displayed in the newly opened up space at the end of the right-column. FIG. 15 illustrates how advertisement-B 1510 is displayed at the end of the right-column in the newly opened up space. As the user scrolls down, FIG. 16 illustrates how the advertisement-B 1510 becomes visible within the browser 120.}   

Regarding Claims 11, 20 – Ramanathan, van Riel, Tian discloses the limitations of Claims 1, 13. van Riel further discloses:  wherein, when the instructions are executed, the at least one processor 
deletes an animation effect, changes a frame of the animation effect, or displays the advertisement content in a still image form, if the advertisement content includes the animation effect.  {see at least [0041] removing animation or video in advertisement}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ramanathan, van Riel, Tian to include additional elements of van Riel.  One would have been motivated to do so, in order to create the premise for moving around the advertisement in the webpage.  In the instant case, Ramanathan, van Riel, Tian evidently discloses more effectively displaying advertisements in a webpage.  van Riel is merely relied upon to illustrate the additional functionality of deleting the animation affect in the advertisement in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 12 – Ramanathan, van Riel, Tian discloses the limitations of Claim  1. Ramanathan further discloses:  
wherein the second area comprises an area corresponding to an upper, lower, or side area of the webpage, or at least one part of a screen of another electronic device connected to the electronic device.  {see at least [0102]-[0113] [0109] Some possible heuristics for choosing the best location of the advertisement instance (for case 2 above) include: [0110] Choosing the location that is closest to the center of the browser window [0111] Choosing the location that has the largest area within the browser window [0112] Choosing the location that is closest to the top of the browser window and also below the top of the browser window [0113] Choosing the location that is most visible to the user Other heuristics may be used.}  

Regarding Claim 16 – Ramanathan, van Riel, Tian discloses the limitations of Claim 13. Ramanathan further discloses: wherein, when the instructions are executed, the at least one processor 
adjusts at least one of a size or color of the advertisement content if the detected content is the advertisement content.  {see at least fig10, [0102]-[0105] An embodiment is illustrated in FIG. 1 and FIG. 10. When the browser is at the top of the page, the advertisement instance is shown at full size. When the user scrolls down, the advertisement is resized 1010. This is useful when the second location is not large enough to contain the advertisement at full size, or for aesthetic considerations; fig18, rc1820, [0084]-[0088]}  

Regarding Claim 18 – Ramanathan, van Riel, Tian discloses the limitations of Claim 16. Ramanathan further discloses:  wherein, when the instructions are executed, the at least one processor 
adjusting a structure of the webpage based on the size of the advertisement content if the size of the advertisement content is adjusted; and {see at least fig10, [0102]-[0105] An embodiment is illustrated in FIG. 1 and FIG. 10. When the browser is at the top of the page, the advertisement instance is shown at full size. When the user scrolls down, the advertisement is resized 1010. This is useful when the second location is not large enough to contain the advertisement at full size, or for aesthetic considerations; fig18, rc1820, [0084]-[0088] FIG. 18 is a schematic of this embodiment. A data processing system comprises an interactive document 1840 that contains an advertisement instance 1860, a viewport 1830 that has a means to scroll 1850, a layout manager 1820 that determines the locations of the contents of the document, and a display manager 1810 that displays a portion of the document inside the viewport. The interactive document may be a web-page. The viewport is typically a web-browser window. The layout manager is typically a HTML and CSS rendering engine. The display manager is typically a web-browser engine together with its UI controls for scrolling and browsing documents. The logic for shifting the location of the advertisement instance when the document is scrolled is executed within the layout manager; [0089] An embodiment is illustrated in FIG. 15, FIG. 16, FIG. 17, and FIG. 22. FIG. 22 illustrates an advertisement-A 2210 that appears at the top of web-page 130. Advertisement-A is visible within web-browser window 120. As a user scrolls down the web-page, the advertisement-A 2210 moves up and out of the web-browser window 120. Since advertisement-A is no longer visible within the browser, it is now hidden (or deleted). Next, the space that was originally occupied by advertisement-A is reclaimed by shifting the right-column contents 140 up to the top of the web-page. Shifting the right-column contents 140 up opens up additional space at the end of the right-column. An advertisement-B is displayed in the newly opened up space at the end of the right-column. FIG. 15 illustrates how advertisement-B 1510 is displayed at the end of the right-column in the newly opened up space. As the user scrolls down, FIG. 16 illustrates how the advertisement-B 1510 becomes visible within the browser 120.}   
displaying the webpage based on the adjusted structure of the webpage.  {see at least fig15, fig16, [0089] An embodiment is illustrated in FIG. 15, FIG. 16, FIG. 17, and FIG. 22. FIG. 22 illustrates an advertisement-A 2210 that appears at the top of web-page 130. Advertisement-A is visible within web-browser window 120. As a user scrolls down the web-page, the advertisement-A 2210 moves up and out of the web-browser window 120. Since advertisement-A is no longer visible within the browser, it is now hidden (or deleted). Next, the space that was originally occupied by advertisement-A is reclaimed by shifting the right-column contents 140 up to the top of the web-page. Shifting the right-column contents 140 up opens up additional space at the end of the right-column. An advertisement-B is displayed in the newly opened up space at the end of the right-column. FIG. 15 illustrates how advertisement-B 1510 is displayed at the end of the right-column in the newly opened up space. As the user scrolls down, FIG. 16 illustrates how the advertisement-B 1510 becomes visible within the browser 120.}  

Regarding Claims 21, 22 – Ramanathan, van Riel, Tian discloses the limitations of Claims 1, 13. Ramanathan further discloses:  
wherein the indicator area is displayed when a touch is input from the uppermost area of the display in a specific direction. {see at least [0140] ways of scrolling … touch-screen gestures; [0171] touch on the document using touch screen device; fig18, rc1830, rc1820, [0084]-[0085] means to scroll}  


Claims 5, 10, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ramanathan (US 2011/0035263), in view of van Riel (US 2009/0222510), in further view of Tian et al (US 2018/0048726), in further view of Batel et al (US 2011/0145350). 
Regarding Claim 5 – Ramanathan, van Riel, Tian discloses the limitations of Claim 1. Ramanathan, van Riel, Tian does not disclose, however, Batel discloses:  
wherein the predetermined data comprises a notice message including at least one of a push message, a short message service message, and a telephone call signal.  {see at least [0073] For the intended recipient of the message, after having received a preliminary alert message if any, for example an SMS message, he can view this message on the home page of his social network application. The display is prompted firstly as a function of parameters selected by the user when creating the message and secondly after authentication of the recipient so that he can access the social network application. Once the message has been consulted by the recipient (for example by clicking on it or at the end of a certain period of time), an acknowledgement is transmitted by the web service SW1 to the sender and then the advertisement insert resumes its original function: the message vanishes and is replaced by a conventional advertisement.}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ramanathan, van Riel, Tian to include the elements of Batel.  One would have been motivated to do so, in order to provide a call to action for the user.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Ramanathan, van Riel, Tian evidently discloses more effectively displaying advertisements in a webpage.  Batel is merely relied upon to illustrate the functionality of a message in the same or similar context.  As best understood by Examiner, since both more effectively displaying advertisements in a webpage, as well as a message are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Ramanathan, van Riel, Tian, as well as Batel would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Ramanathan, van Riel, Tian / Batel.

Regarding Claims 10 – Ramanathan, van Riel, Tian discloses the limitations of Claim 6. Ramanathan, van Riel, Tian does not disclose, however, Batel discloses:  wherein, when the instructions are executed, the at least one processor 
restores the advertisement content if a user input is detected corresponding to the at least one of size or color adjustment of the advertisement content.  {see at least [0073] For the intended recipient of the message, after having received a preliminary alert message if any, for example an SMS message, he can view this message on the home page of his social network application. The display is prompted firstly as a function of parameters selected by the user when creating the message and secondly after authentication of the recipient so that he can access the social network application. Once the message has been consulted by the recipient (for example by clicking on it or at the end of a certain period of time), an acknowledgement is transmitted by the web service SW1 to the sender and then the advertisement insert resumes its original function: the message vanishes and is replaced by a conventional advertisement.}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ramanathan, van Riel, Tian to include the elements of Batel.  One would have been motivated to do so, in order to continue advertising after the message has been conveyed.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Ramanathan, van Riel, Tian evidently discloses more effectively displaying advertisements in a webpage.  Batel is merely relied upon to illustrate the functionality of restoring the advertisement content in the same or similar context.  As best understood by Examiner, since both more effectively display advertisements in a webpage, as well as restoring the advertisement content are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Ramanathan, van Riel, Tian, as well as Batel would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Ramanathan, van Riel, Tian / Batel.

Regarding Claim 19 – Ramanathan, van Riel, Tian discloses the limitations of Claim 16. Ramanathan, van Riel, Tian does not disclose, however, Batel discloses:  wherein, when the instructions are executed, the at least one processor 
restores the advertisement content if a user input is detected corresponding to the at least one of size or color adjustment of the advertisement content.  {see at least [0073] For the intended recipient of the message, after having received a preliminary alert message if any, for example an SMS message, he can view this message on the home page of his social network application. The display is prompted firstly as a function of parameters selected by the user when creating the message and secondly after authentication of the recipient so that he can access the social network application. Once the message has been consulted by the recipient (for example by clicking on it or at the end of a certain period of time), an acknowledgement is transmitted by the web service SW1 to the sender and then the advertisement insert resumes its original function: the message vanishes and is replaced by a conventional advertisement.}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ramanathan, van Riel, Tian to include the elements of Batel.  One would have been motivated to do so, in order to continue advertising after the message has been conveyed.   Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Ramanathan, van Riel, Tian evidently discloses more effectively displaying advertisements in a webpage.  Batel is merely relied upon to illustrate the functionality of restoring the advertisement content in the same or similar context.  As best understood by Examiner, since both more effectively displaying advertisements in a webpage, as well as restoring the advertisement content are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Ramanathan, van Riel, Tian, as well as Batel would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Ramanathan, van Riel, Tian / Batel.


Claims 7, 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ramanathan (US 2011/0035263), in view of van Riel (US 2009/0222510), in further view of Tian et al (US 2018/0048726), in further view of Nakanishi et al (US 2016/0307239). 
Regarding Claims 7 – Ramanathan, van Riel, Tian discloses the limitations of Claim 6. Ramanathan, van Riel, Tian does not disclose, however, Nakanishi discloses: wherein, when the instructions are executed, the at least one processor 
adjusts at least one of the color, a brightness, or a chroma of the advertisement content.  {see at least [0044], [0137] In the example illustrated in FIG. 1, the advertisement generation server 10 reduces the contrast ratio of the entire image P01, and generates a background image in which the color tone of an area behind the text advertisement is adjusted to a color close to white.}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ramanathan, van Riel, Tian to include the elements of Nakanishi.  One would have been motivated to do so, in order to create the best form for the advertisement.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Ramanathan, van Riel, Tian evidently discloses more effectively displaying advertisements in a webpage.  Nakanishi is merely relied upon to illustrate the functionality of adjusting advertisement parameters in the same or similar context.  As best understood by Examiner, since both more effectively displaying advertisements in a webpage, as well as adjusting advertisement parameters are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Ramanathan, van Riel, Tian, as well as Nakanishi would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Ramanathan, van Riel, Tian / Nakanishi.

Regarding Claim 17 – Ramanathan, van Riel, Tian discloses the limitations of Claim 16. Ramanathan, van Riel, Tian does not disclose, however, Nakanishi discloses: wherein, when the instructions are executed, the at least one processor 
adjusts at least one of the color, a brightness, or a chroma of the advertisement content.  {see at least [0044], [0137] In the example illustrated in FIG. 1, the advertisement generation server 10 reduces the contrast ratio of the entire image P01, and generates a background image in which the color tone of an area behind the text advertisement is adjusted to a color close to white.}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ramanathan, van Riel, Tian to include the elements of Nakanishi.  One would have been motivated to do so, in order to create the best form for the advertisement.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Ramanathan, van Riel, Tian evidently discloses more effectively displaying advertisements in a webpage.  Nakanishi is merely relied upon to illustrate the functionality of adjusting advertisement parameters in the same or similar context.  As best understood by Examiner, since both more effectively displaying advertisements in a webpage, as well as adjusting advertisement parameters are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Ramanathan, van Riel, Tian, as well as Nakanishi would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Ramanathan, van Riel, Tian / Nakanishi.


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees in both regards.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “However, Applicants believe that the claims impose meaningful limitations, and the claims are presented as a rebuttal against the Examiner's position that the features are insignificant, extra solution activity, ...” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
First, a simple statement from Applicant that the claims “impose a meaningful limitation” is not sufficient to rebut the conclusion of the eligibility analysis in the instant Office Action. Applicant is requested to present facts and/or arguments in support of his assertion.   
Second, Examiner argues that “displaying a first application”; “identifying in the memory a blocking list”; “detecting at least one content displayed in the first screen”; “determining whether the detected content is advertisement content” are basic steps in preparation for the key steps of the claim (a process aimed at providing an advertisement based on predetermined conditions): “generating, based on the advertisement content, an object to be displayed on the second screen”; “displaying the generated object to a second screen corresponding to the second application.”  

It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits remarks and arguments geared toward the amendments. Examiner has carefully reviewed and considered Applicant’s remarks, however they ARE MOOT in light of the fact that they are geared towards the amendments. Nevertheless, Ramanathan discloses: 
displaying, in response to executing a first application displaying a webpage, a first screen corresponding to the first application; {see at least fig1, [0081] the first screen corresponding to the application} 
generate, based on the advertisement content, an object to be displayed in a second screen corresponding to a second application, the second screen being different from the first screen; and {see at least fig3, [0081] the advertisement shifted to a new location (reads on a second screen different from the first screen)}

Therefore, Ramanathan discloses the claim limitations. 

The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments and by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622